[Cite as State ex rel. Fuller v. Sutula, 2012-Ohio-4827.]


                  Court of Appeals of Ohio
                                 EIGHTH APPELLATE DISTRICT
                                    COUNTY OF CUYAHOGA



                                JOURNAL ENTRY AND OPINION
                                         No. 98375



                              STATE OF OHIO, EX REL.
                                 MICHAEL FULLER
                                                                 RELATOR

                                                        vs.

                      JUDGE KATHLEEN ANN SUTULA
                                                                 RESPONDENT




                                             JUDGMENT:
                                             WRIT DENIED


                                             Writ of Mandamus
                                             Motion No. 456147
                                             Order No. 459273


        RELEASE DATE: October 17, 2012
FOR RELATOR

Michael Fuller, pro se
Inmate No. 257-390
Grafton Correctional Institution
2500 South Avon Belden Road
Grafton, OH 44044


ATTORNEYS FOR RESPONDENT

Timothy J. McGinty
Cuyahoga County Prosecutor

BY: Charles E. Hannan
Assistant Prosecuting Attorney
The Justice Center, 8th Floor
1200 Ontario Street
Cleveland, OH 44113
SEAN C. GALLAGHER, J.:

       {¶1} Relator, Michael Fuller, is the plaintiff in Fuller v. Ohio Dept. of Rehab. &

Corr., Cuyahoga C.P. No. CV-768245, a declaratory judgment action. Fuller appealed

the February 16, 2012 judgment of the court of common pleas to this court, and we

dismissed that appeal for lack of a final appealable order because the trial court did not

state the basis for its decision and declare the rights of the parties. Fuller v. Ohio Dept.

of Rehab. & Corr., 8th Dist. No. 98062 (May 2, 2012).

       {¶2} In this action, Fuller requests that this court compel respondent judge to issue

a final appealable order.    For the reasons stated below, we deny Fuller’s request for

relief in mandamus.

       {¶3} The docket in Case No. CV-768245 reflects that respondent entered judgment

on May 16, 2012. Fuller’s appeal of that judgment is now pending before this court as

Fuller v. Mohr, 8th Dist. No. 98477. He filed this action on May 18, 2012.

       {¶4} Respondent has filed a motion for summary judgment attached to which is a

copy of the May 16, 2012 entry of respondent. Fuller has not opposed the motion.

Respondent contends that she has already acted and cannot be compelled to perform a

duty that she has already fulfilled.   We agree.
      {¶5} Accordingly, respondent’s motion for summary judgment is granted. Fuller

to pay costs. This court directs the clerk of court to serve all parties notice of this

judgment and its date of entry upon the journal as required by Civ.R. 58(B).

      Writ denied.



SEAN C. GALLAGHER, JUDGE

PATRICIA ANN BLACKMON, A.J., and
MARY J. BOYLE, J., CONCUR